Citation Nr: 1216785	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a disability rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The issues of entitlement to service connection for folliculitis, as well as service connection for gastroesophageal reflux disease (GERD) and hypertension, to include as secondary to service-connected PTSD, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2012 Written Brief Presentation.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The disability picture associated with the service-connected PTSD approximates occupational and social impairment with reduced reliability and productivity, but not in most areas.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent to the Veteran in February and September 2006 before the initial unfavorable AOJ decision issued in May 2007, advised the Veteran of the evidence and information necessary to substantiate an increased rating claim, his and VA's respective responsibilities in obtaining such evidence and information, and how disability ratings and effective dates are assigned.  The Veteran was also provided a letter in August 2008 which included the specific criteria needed to warrant a higher rating for PTSD.  See Dingess, supra; Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  Thus, the Board finds that all required notice has been provided to the Veteran.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered and the Veteran has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence. 

Additionally, the Veteran was afforded VA examinations in October 2006 and May 2010.  Neither the Veteran nor his representative have argued that the examinations were inadequate for rating purposes, and a review of the examination reports reveal no inadequacies.  As such, the Board finds that the medical evidence of record is sufficient for a fair adjudication of the Veteran's claim.  

In summary, the Board finds VA has satisfied its duties to inform and assist the Veteran at every stage in this case and, thus, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

Service connection for anxiety manifested by psychophysiological (stomach) manifestations was established in August 1971, and the RO assigned a noncompensable (zero percent) disability rating, effective January 5, 1971.  The Veteran did not appeal this decision.  

Instead, in January 2006, the Veteran submitted a formal claim seeking benefits for several disabilities, including a stress disorder, which was accepted as a claim for an increased rating for his service-connected psychiatric disability.  After conducting evidentiary development for the Veteran's increased rating claim, the RO issued a May 2007 rating decision wherein the Veteran's service-connected disability was re-characterized as PTSD and a 10 percent disability rating was granted under DC 9411, effective December 29, 2005.  

The Veteran disagreed with the disability rating assigned to his service-connected disability, which is the basis of the current appeal.  

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2011).  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  

The pertinent evidence of record consists of VA examination reports dated October 2006 and May 2010, VA outpatient treatment records dated from 2006 to 2010, and lay statements submitted by the Veteran in support of his claim.  

The preponderance of the evidence reflects that the Veteran's service-connected PTSD is manifested by depression, anxiety and self-isolation.  See VA outpatient treatment records and VA examination reports.  The evidence variously reports the Veteran's mood as depressed, anxious, and dysphoric, with a congruent, somewhat blunted, sad, dysphoric, or constricted affect.  See Id.  

The Veteran has reported that he experiences anxiety manifested by a jittery feeling in his stomach and that he worries excessively about his health, death, and the war, although his worrying is not uncontrollable.  He has also reported feeling troubled or paranoid when people are behind him and that he avoids crowds or large groups.  Indeed, the evidence shows that the Veteran isolates himself and feels emotionally distant, such that he has denied having any friends and participates in hobbies by himself, such as reading, fishing, yard work, and watching sports or movies.  See VA examination reports dated October 2006 and May 2010.  On the other hand, however, the Veteran has reported being afraid to be alone at times.  See January and July 2008 statements from the Veteran.  Nevertheless, the evidence shows that the Veteran is able to maintain some level of social interaction, as he has reported going to church and socializing with other members, as well as spending time with his wife.  See May 2010 VA examination report.  

In this context, the evidence contains inconsistent information regarding the Veteran's relationship with his wife, as the October 2006 examination report reflects that he has a good marriage with no significant problems, while the May 2010 examination report reflects that the relationship with his wife is distant.  See also December 2009 VA outpatient treatment record.  The evidence shows the Veteran has been married two previous times and that he believes his marriages failed because of his PTSD disability.  See July 2008 statement from the Veteran.  The evidence also reflects that the Veteran has a distant relationship with his adult children, as he has reported having a close relationship with only two of his four children and that he rarely visits any of them.  See December 2009 VA outpatient treatment record.  

The preponderance of the evidence shows that the Veteran suffers from a sleep impairment, as he has reported having nightmares, problems staying asleep through the night, and sleeping no more than 5 hours at a time with daytime sleepiness.  See VA outpatient treatment records and VA examination reports; see also January 2008 statement from the Veteran.  The evidence also shows that the Veteran is easily irritated, with intermittent reports of difficulty controlling his anger.  In March 2010, the Veteran reported that his anger and irritability is triggered by people walking up behind him or in relation to road rage.  However, the preponderance of the evidence does not reflect that the Veteran has impaired impulse control manifested by a history of violence or assaultiveness.  See December 2009 VA outpatient treatment record; VA examination reports.  

Despite the foregoing, the preponderance of the evidence consistently describes the Veteran as well-groomed and oriented to time, person, and place, with normal psychomotor activity.  The Veteran has reported that he is occasionally unable to speak correctly and has problems with his memory; however, the objective evidence of record consistently describes his speech and memory as normal.  See July 2008 statement from the Veteran; VA outpatient treatment records; VA examination reports.  His judgment and insight are consistently reported as good, as he understands the outcome of his behavior and that he has a problem.  See VA examination reports.  

At the October 2006 VA examination, the Veteran reported difficulty concentrating but his attention was intact at the May 2010 examination.  The Veteran's thought process and thought content are consistently described as unremarkable, as he is cognitively intact with average intelligence and he has consistently denied experiencing delusions, hallucination, panic attacks, and suicidal or homicidal thoughts.  See VA treatment records and October 2006 VA examination.  At the May 2010 examination, however, the Veteran reported having auditory hallucinations, although no details regarding the nature or severity of the hallucinations were provided.  He also reported having homicidal thoughts, particularly at work where he feels like he could hurt someone, although he denied having a plan or intent.  See May 2010 VA examination report.  At the October 2006 VA examination, the Veteran reported having obsessive or ritualistic behavior in that he folds his clothes and makes his bed neatly; however, he denied any such obsessive or ritualistic behaviors at the May 2010 examination.  

Based on the foregoing, the Board finds the preponderance of the evidence supports the grant of 50 percent disability rating throughout the pendency of the claim, as the evidence shows PTSD symptoms resulting in an occupational and social impairment, with reduced reliability and productivity due to disturbances in motivation and mood and difficulty establishing and maintaining effective work and social relationships.  In making this determination, the Board again notes the evidence shows the Veteran suffers from anxiety, depression, suspiciousness/paranoia, and chronic sleep impairment, which are criteria under the 30 percent rating; however, the evidence also shows the Veteran experiences changes in his motivation and mood manifested by increased irritability and self-isolation, as well as difficulty establishing and maintaining effective relationships, which, as a whole, reflects an increased level of severity of PTSD symptomatology that more nearly approximates the level of disability contemplated by a 50 percent rating.  

Indeed, the evidence shows that the Veteran's symptoms affect his social and occupational functioning, as he has reported distant, troubled relationships with his wife and children, as well as problems interacting with his co-workers.  With respect to his job, the evidence shows that, in approximately August 2008, the Veteran had a verbal interaction with an individual which resulted in his supervisor being contacted and an investigation performed.  In April 2012, the Veteran's representative reported that the Veteran was written up at work and is having increased absenteeism.  However, the evidence reflects that the Veteran has maintained employment and remained married throughout this appeal, albeit with difficulty.  Therefore, while the evidence clearly establishes that the Veteran has difficulty establishing and maintaining effective relationships, the preponderance of the evidence does not reflect that he has an inability to do so.  

In this context, the Board finds that the evidence does not show symptoms that more nearly approximate the criteria for a 70 percent rating.  Indeed, the Veteran has consistently denied having any suicidal ideation during the pendency of this claim and appeal, and the evidence consistently shows he does not demonstrate any obsessive or ritualistic behavior.  In this regard, while the Veteran reported having obsessive or ritualistic behavior at the October 2006 examination, there is no indication or allegation that those behaviors interfered with his routine activities.  In addition, the Veteran's speech has never been reported or noted as illogical, obscure, or irrelevant, his orientation has been intact, and he is generally described as well-groomed and able to maintain his personal hygiene.  Moreover, while the Veteran's has reported experiencing depression and anxiety, there is no evidence that he has demonstrated near-continuous panic or depression that affects his ability to function independently, appropriately and effectively.  Indeed, the preponderance of the evidence shows that, despite the Veteran's PTSD symptoms, he has no problems with his activities of daily living and he has maintained employment throughout the appeal.  

The Board notes that the evidence shows the Veteran has increased irritability and anger, but the Board finds these symptoms do not reach the level of severity to be considered impaired impulse control as contemplated by the 70 percent disability rating, as the preponderance of the evidence reflects does not reflect that his irritability and anger have resulted in episodes of violence or assaultiveness.  

In evaluating this claim, the Board notes the evidence dated from May 2010 shows that the Veteran's symptoms increased in severity, as the Veteran reported having auditory hallucinations and homicidal thoughts and a June 2010 treatment records reflects increased anxiety resulting in significant problems at home and work.  However, the Board finds that the 50 percent rating assigned herein is warranted throughout the pendency of this claim because the evidence does not show that the increased symptoms noted in May 2010 and thereafter resulted in additional occupational or social functioning sufficient to warrant a higher disability rating under DC 9411.  Indeed, as noted, while there is subjective evidence of auditory hallucinations, there is no indication as to the nature of these hallucinations or how often they occur.  Likewise, while the Veteran reported having homicidal thoughts, he explained that he felt like he could hurt someone at work, but denied having any specific plan or intent to do so.  As a result, the Board finds that, while the Veteran began manifesting additional, increased symptoms in May 2010, his symptoms do not and have not resulted in a more severe occupational or social impairment which warrants the grant of a 70 percent disability rating from May 2010 or any other point during the pendency of this claim and appeal.  

In making this determination, the Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria or level of disability contemplated for a 70 percent evaluation.  

Likewise, a 100 percent rating is not warranted at any point during this appeal because there is no evidence that the Veteran has persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  

Based on the foregoing, the Board finds that the Veteran's service-connected PTSD is manifested by a moderate occupational and social impairment and warrants no more than a 50 percent disability rating throughout the claim and appeal.  This finding is supported by the GAF scores reflected in the preponderance of the evidence, which range from 58 to 65, denote symptoms that are no more than moderate or reflect moderate difficulty in social, occupational, or school functioning, and are consistent with the clinical findings contained in the evidence of record, which show that the Veteran's PTSD symptoms more nearly approximate a moderate occupational and social impairment.  See VA treatment records and VA examination reports.  

The Board has considered the Veteran's service-connected PTSD under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign a disability rating higher than 50 percent assigned herein.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's PTSD are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of anxiety, depression, irritability, sleep disturbance and difficulty with interpersonal relations are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence reflects that the Veteran has worked for Alabama Power Line since 1983.  While the evidence shows that the Veteran's PTSD symptoms affect his ability to interact appropriately with people at work, he has reported that his job accommodates his loner style and he has maintained employment throughout this appeal.  The Veteran has reported missing no more than four weeks from work in a 12-month period; however, he reported that his absence was due to "feeling out of it," as opposed to any specific PTSD symptomatology.  See May 2010 VA examination report.  Nevertheless, the evidence clearly shows the Veteran's PTSD has some effect on his employability; however, the Board finds that any such affect is contemplated by the 50 percent rating assigned herein.  As such, the evidence does not show that the Veteran is unemployable due to service-connected disability, and further discussion of a TDIU is not necessary.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of a 50 percent disability rating, but no higher, for service-connected PTSD.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  


ORDER

Entitlement to a 50 percent disability rating, but no higher, for service-connected PTSD is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
JOHN NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


